Gray, C. J.
An attachment on mesne process creates á lien upon the property attached, and, though made within four .months of the commencement of proceedings in bankruptcy, is mot dissolved by the institution of such proceedings, but only by an assignment to an assignee after an adjudication of bankruptcy. IT. S. Rev. Sts. § 5044. Hampton v. Rouse, 22 Wall. 263. No such adjudication or assignment having been made in this case, the proceedings for a composition under the U. S. St. of June 22, 1874, § 17, did not dissolve the attachment, or affect the right of the attaching creditor, who took no part in those proceedings, to enforce his security. In re Clapp, 2 Lowell, 468. In re Scott, 15 Bankr. Reg. 73. In re Shields, 4 Dillon, 588. Cutter v. Gay, 8 Allen, 134. Ex parte Jones, L. R. 10 Ch. 668. In re Bestwick, 2 Ch. D. 485, affirming S. C. 1 Ch. D. 702. Exceptions overruled.